UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4427



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY JAMES BENNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-158)


Submitted:   January 31, 2006          Decided:     February 15, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Charleston, West Virginia, for Appellant.     Charles T. Miller,
Acting United States Attorney, Steven I. Loew, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony James Bennett appeals his thirty-month sentence

imposed after he pled guilty to possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000).                He contends on

appeal that his sentence is unreasonable in light of United States

v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).              We affirm.

            Bennett    maintains     that   his   sentence   is   unreasonable

because his possession, while illegal, was harmless to the public.

Although the sentencing guidelines are no longer mandatory, Booker

makes clear that a sentencing court “must consult [the] Guidelines

and take them into account when sentencing.”              125 S. Ct. at 767

(Breyer, J., opinion of the Court).          The court should consider the

sentencing range along with the other factors identified in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and then impose a

sentence.   See United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).   The sentence must be “within the statutorily prescribed

range and . . . reasonable.”         Id. at 546-47 (citations omitted).

            In sentencing Bennett, the district court considered the

properly calculated guideline range and the factors in § 3553(a).

Because the court sentenced Bennett within the advisory guideline

range and within the ten-year statutory maximum, see 18 U.S.C.

§ 924(a)(2), we conclude that Bennett’s sentence is reasonable.

Accordingly,   we     affirm   the   sentence.      We   dispense   with   oral

argument because the facts and legal contentions are adequately


                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -